Citation Nr: 0307761	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-17 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with reactive airways disease and 
bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to March 
1975 and from October 1976 to July 1982.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied benefits 
sought in September 1997, and the veteran appealed its 
decision.  He presented testimony during a hearing at the 
Waco RO before the undersigned Veterans Law Judge of the 
Board of Veterans' Appeals (Board) in August 2001.  The Board 
remanded the case to the RO in October 2001.


FINDING OF FACT

Chronic obstructive pulmonary disease with reactive airways 
disease and bronchitis did not have its onset in service and 
the post-service disability is unrelated to any incident of 
service, including in-service respiratory problems and Agent 
Orange exposure, or service-connected disability.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease with reactive airways 
disease and bronchitis was not incurred or aggravated in 
service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the September 1997 
rating decision, the November 1997 statement of the case, the 
January 1999, March 1999, October 1999, and April 2001 
supplemental statements of the case, the Board's October 2001 
remand, a December 2001 VCAA letter to the veteran and in the 
November 2002 supplemental statement of the case. 

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records are contained in the claims 
folder, as are VA medical records and Social Security 
Administration records.  A VA examination for an opinion on 
matters of concern for the claim was obtained in December 
2001.  In January 2002, the veteran stated that he had no 
additional evidence to submit.  Reasonable attempts were made 
to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

38 C.F.R. § 3.309 (e) Disease associated with exposure to 
certain herbicide agents. If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  
 
    Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

NOTE 1: The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. 
 
NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

Background

The veteran's DD Forms 214 shows the Vietnam Service Medal.  
Service connection is in effect for tonsillectomy, left knee 
disability and mild systolic click with mitral valve 
prolapse.  The veteran also is entitled to a nonservice-
connected permanent and total disability rating for pension 
purposes.  

Service medical records reveal treatment for a chest cold in 
July 1972 and for a sore throat and pain in the back in 
December 1972, when an upper respiratory infection was 
assessed.

They also reveal treatment for chest pain in May 1973.  At 
that time, the veteran's lungs were clear and a chest X-ray 
was negative.  Sometime before October 1974 he complained of 
pleuritic chest pain and a chest X-ray was negative.  

The veteran had a tonsillectomy in December 1974. 

On service discharge examination in March 1975, his lungs and 
chest were normal.  

On service examination in July 1980, his lungs and chest were 
normal and a chest X-ray was negative.  

A service chest X-ray was negative in April 1982.

The veteran filed a VA compensation claim for tonsillitis but 
not for pulmonary problems in April 1975, stating that he 
always had a sore throat due to tonsillectomy.  

On VA examination in May 1975, chest examination revealed 
good expansion of the lungs and normal breath sounds.  A 
chest X-ray was normal.  

The veteran filed a VA compensation claim in December 1982 
but did not claim service connection for lung disability.  

A VA examination in January 1983 revealed his chest and lungs 
to be unremarkable.  Chest X-rays were negative.  

On VA examination in January 1988, no pulmonary disease was 
diagnosed.

The veteran was hospitalized at a VA hospital in January 1992 
for atypical chest pain.  The veteran had described a very 
sharp pain like needles stabbing him, and he denied shortness 
of breath and diaphoresis.  His lungs were clear to 
auscultation on examination and a chest X-ray revealed no air 
space disease and was within normal limits.  

On VA heart examination in March 1993, the veteran's lungs 
were clear throughout.

On VA ear, nose, and throat examination in March 1993, the 
veteran reported his 1975 tonsillectomy and denied any 
particular problems since then except for a scratchy throat 
controlled by cough drops.  

A January 1997 VA medical record indicates that he had a 
history of flu symptoms coughing up yellow greenish sputum 
for 10 days at that time.  

Later in January 1997, a VA medical record reports an 
impression of possible restrictive airways disease.  

January 1997 VA spirometry revealed a mild obstructive 
defect.  

In February 1997, the veteran was diagnosed with acute 
bronchitis.

A March 1997 VA medical record reports a history of a dry 
cough since January 1997.  The assessment was bronchitis with 
restrictive airways disease component.  

A March 1997 VA pulmonary function test revealed mild 
restriction and possible airways obstruction. 

Late March 1997 VA medical records report restrictive airways 
disease and a history of chronic bronchitis. 

An April 1997 VA medical record contains an assessment of 
asthma exacerbation.  

In an August 1997 VA medical record, it is indicated that the 
veteran reported that his current medical problem began with 
a flu-like illness in December 1996.  

The veteran advised the Social Security Administration in 
August 1997 that he started having a hard time breathing in 
December 1996.  

Chronic obstructive pulmonary disease was diagnosed on VA 
examination in August 1998 and it was reported that chronic 
obstructive pulmonary disease was shown on X-ray at that 
time.

During the hearing before the undersigned which was conducted 
in August 2001, the veteran testified that his respiratory 
problems began in 1997.  Transcript (T.) at 3.  However, he 
had had problems with his lungs in service and then was sick 
off and on after that.  T. 5-6.

At the time of a VA examination in December 2001, the 
veteran's claims folder was reviewed by a physician who was 
being asked to render a medical opinion about the probability 
that the veteran's current respiratory disability is related 
to service, including any Agent Orange exposure and the 
relationship between the current lung disability and any 
current heart disability or the service-connected 
tonsillectomy.  The physician reviewed documents which are 
contained in the claims folder and noted that the veteran had 
a mid-systolic click in service which was later discovered to 
be related to a mild mitral valve prolapse condition and 
noted that the veteran had an echocardiogram in March 1993 
which was reported as minimal criteria for mitral valve 
prolapse but no evidence of regurgitation.  He also reviewed 
treatment records concerning the veteran's respiratory 
complaints and noted that the first documentation of them he 
found was in January 1997 and that later VA medical records 
showed restrictive airway disease, acute bronchitis, and 
chronic obstructive pulmonary disease, and he examined the 
veteran.

After doing so, the VA physician indicated that the veteran 
had chronic recurrent bronchitis which was not documented 
during military service and which had symptoms documented 
only since 1997.  The examiner felt that there would be no 
relationship between the symptoms and military service or to 
Agent Orange exposure.  He also felt that there was no 
relationship between the current pulmonary condition and his 
mitral valve prolapse or his tonsillectomy.  Nether condition 
would aggravate the other and since the veteran was not being 
treated for any cardiac condition, there would be no 
interaction between medications resulting in additional 
disability.  

Analysis

The Board initially observes that the evidence shows that the 
veteran's current pulmonary disability was first manifest in 
December 1996 or early 1997.  That is when the veteran sought 
treatment for pulmonary problems, and in seeking treatment, 
he indicated that his symptoms started in late December 1996 
or early 1997.  Statements as to date of onset given in a 
diagnostic setting are considered probative given the 
potential of accurate statements to enhance treatment 
outcome.  That is, the probative evidence does not indicate 
that the claimed pulmonary disability began during service.  

The competent evidence also shows that the current pulmonary 
disability is unrelated to any incident of service, including 
the problems shown in the service medical records.  The 
veteran's chest and lungs were examined on a number of 
occasions since service, with no lung complaints and with 
normal clinical examinations of the chest and lungs and 
normal chest X-rays.  A chronic, recurrent problem was not 
complained of until starting in December 1996, and there is 
now a positive X-ray showing chronic obstructive pulmonary 
disease in December 1998.  The presence of negative X-rays 
for years followed by chronic problems beginning in December 
1996 and chronic obstructive pulmonary disease being 
demonstrated on X-rays in December 1998 suggests recent 
onset.  These facts and the fact that the veteran filed VA 
claims for other disabilities but not pulmonary disability 
until years after service discharge are more probative than 
his testimony concerning chronicity of symptomatology since 
service.  Moreover, the medical opinion of the VA examiner in 
2001 is of high probative value and it does not relate the 
post-service symptomatology to service in any way.  

Furthermore, chronic obstructive pulmonary disease with 
reactive airways disease and bronchitis is not on the list of 
diseases which may be presumed to have been incurred in 
service on an Agent Orange exposure basis, and there is no 
competent evidence showing a link between the veteran's 
current pulmonary disability and any in-service Agent Orange 
exposure.  The VA physician who examined the veteran in 
December 2001 indicated there was no relationship between the 
veteran's current pulmonary disability and Agent Orange 
exposure.  There is no other medical opinion to refute this 
conclusion.   

Additionally, there is no competent medical evidence showing 
that the veteran's current pulmonary disability was 
proximately due to or the result of service-connected 
disability.  The VA physician who reviewed the veteran's 
records and examined him in December 2001 indicated that 
there was no relationship between the veteran's current 
pulmonary condition and his mitral valve prolapse or his 
tonsillectomy.  

While the veteran may feel that there is a relationship 
between his current pulmonary disability and his in-service 
symptoms, or that it was due to in-service Agent Orange 
exposure, or that it was caused by his service-connected 
tonsillitis and/or mild systolic click with mitral valve 
prolapse, he is not competent to render an opinion as to 
etiology of disability, as he is a layperson.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

In sum, the competent and probative evidence shows that the 
veteran's chronic obstructive pulmonary disease did not have 
its onset in service, that it may not be service-connected 
based on Agent Orange exposure, and that it was not 
proximately due to or the result of the service-connected 
tonsillitis or mitral valve prolapse.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease with a history of reactive airways disease 
and bronchitis is denied.  





	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

